DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
7/27/2022. In Applicant’s amendment, claims 1, 11, and 20 were amended.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant submits on p. 13-14 that the combination of references fail to disclose the feature of identifying the NPS provided by the plurality of customers for the filtered text data verbatims associated with either the maximum value of the NPS or the minimum value as proxies for human-annotated labels for model training. Examiner respectfully disagrees. Blair teaches in col. 17, ln. 13-25 “the training corpus 824 is established by collecting domain-specific documents that are manually labeled with sentiment scores while in other embodiments the training corpus 824 is established using the automatically-labeled set of high-sentiment documents isolated by the document analysis module 914 … The model is trained 1214 on the labeled documents in the training corpus”. Blair’s identification of review ratings that include a rating scale and numeric value of the rating are mapped to the NPS of the present application. Blair further teaches using the identified NPS ratings associated with either a maximum value of the NPS or the minimum value as labeled high-sentiment documents to train a model. The labeled documents of Blair are mapped to the proxies for human-annotated labels of the present application, which are then used for model training. Kucukcakar is relied on to disclose filtering text data verbatims to identify text data verbatims associated with either a maximum value of the NPS or a minimum value of the NPS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 16-19 and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Blair-Goldensohn et al, US Patent No. 8,417,713 B1, hereinafter Blair, in view of 
Kucukcakar, US Publication No. 20180005281 A1, hereinafter Kucukcakar. As per,

Claims 1, 11, 20
Blair teaches
A computer-implemented method, comprising: /
A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: /
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (Blair col. 5, ln. 51-53 “modules are stored on the storage device
208, loaded into the memory 206, and executed by the processor
202.”)
accessing net promoter scores (NPS) and corresponding text data verbatims associated with a plurality of customers, the text data verbatims including natural language feedback of one or more products or one or more services, the NPS including one or more customer satisfaction ratings of the one or more products or the one or more services, (Blair col. 13, ln. 45-47 “the documents in the training corpus 824 are drawn from popular product review web sites;” col. 6, ln. 17-20 “The Entity Type 300 can represent any type of Reviewable Entity 315 such as a place, service or consumer product;” col. 7, ln. 1-10” The Textual Review 310 includes the body of text that has been identified as a Review 313 of the Entity 315. In one embodiment, the Textual Review 310 is tokenized to produce a set of tokens and each token is subject to part of speech (POS) tagging to associate parts of speech with the tokens. In some embodiments, the tokens comprising the Textural Review 310 are processed using a variety of natural language processing (NLP) techniques such as stemming, word sense disambiguation and compound recognition;” col. 8, ln. 1-3 “The Review Rating 320 is the rating assigned in a structured review. The Review Rating 320 includes both the rating scale and the numeric value of the rating.”)
wherein the plurality of customers provide the NPS and text data verbatims for the one or more products or one or more services; (Blair col. 4, ln. 7-16 “A structured review will typically have the following format, "0 stars; The pizza was horrible. Never going there again.". In this instance, "0 stars" corresponds to the rating and "The pizza was horrible. Never going there again" corresponds to the Textual Review 310. Structured reviews are collected through the Network 114 from known review web sites such as Google Maps, TripAdvisor, Citysearch or Yelp. Structured reviews can also be collected from other types of textual documents such as the text of books, newspapers and magazines;” col. 13, ln. 45-47 “the documents in the training corpus 824 are drawn from popular product review web sites”)
[…]
identifying the NPS provided by the plurality of customers […] as proxies for human-annotated labels for model training; and (Blair col. 17, ln. 13-25 “the training corpus 824 is established using the automatically-labeled set of high-sentiment documents isolated by the document analysis module 914 … The model is trained 1214 on the labeled documents in the training corpus” noting the labeling and use of the high-sentiment documents to establish the training corpus mapped to the identification of proxies for human-annotated labels for model training)
training a model using the filtered text data verbatims associated with the NPS from the plurality of customers, the NPS operating as proxies for human-annotated labels, the training includes determining a sentiment of the filtered text data verbatims, the sentiment including a binary indicator, the binary indicator indicating either a positive sentiment for the filtered text data verbatims or a negative sentiment for the filtered text data verbatims.  (Blair col. 7, ln. 40-43 “the generated Sentiment Scores 312 partition sentiments into two categories according to the polarity (i.e. positive or negative) of the sentiment” noting the partitioning of the sentiments into two categories mapped to the binary indication of either a positive sentiment or a negative sentiment; col. 15, ln. 58-60 “the classifier building module 920 trains the model on the labeled documents in the training corpus 824;” col. 17, ln. 13-25)
Blair does not explicitly teach
filtering the corresponding text data to identify text data verbatims associated with either a maximum value of the NPS or a minimum value of the NPS provided by the plurality of customers, the maximum value is a highest customer satisfaction rating for the one or more products or the one or more services, the minimum value is a lowest customer satisfaction rating for the one or more products or the one or more services;
[…] for the filtered text data verbatims associated with either the maximum value of the NPS or the minimum value […];
Kucukcakar however in the analogous art of sentiment analysis teaches
filtering the corresponding text data to identify text data verbatims associated with either a maximum value of the NPS or a minimum value of the NPS provided by the plurality of customers, the maximum value is a highest customer satisfaction rating for the one or more products or the one or more services, the minimum value is a lowest customer satisfaction rating for the one or more products or the one or more services; (Kucukcakar [0029] “conducting searches for reviews based on filtering;” [0031] “The filter module 204 can also provide filtering based on the minimum rating on a scale. More specifically, the filter module 204 can provide filtering based on a minimum star rating of a reviewee”)
[…] for the filtered text data verbatims associated with either the maximum value of the NPS or the minimum value […]; (Kucukcakar [0029] “conducting searches for reviews based on filtering;” [0031] “The filter module 204 can also provide filtering based on the minimum rating on a scale. More specifically, the filter module 204 can provide filtering based on a minimum star rating of a reviewee”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Blair’s sentiment analysis model to include filtering text data to identify text associated with a minimum value of a rating provided by customers in view of Kucukcakar in an effort to enable search refinement for customer reviews (see Kucukcakar [0069] & MPEP 2143G).
Claims 6, 16 
Blair teaches
wherein the text data verbatims includes feedback data related to a service application.  (Blair col. 6, ln. 18-20 “The Entity Type 300 can represent any type of Reviewable Entity 315 such as a place, service or consumer product”)
18Docket No: 1777.999US1 (404985-US-NP)Claims 7, 17
Blair teaches
wherein the NPS includes a range from the minimum value to the maximum value.  (Blair col. 15, ln. 8-17 “An embodiment of the module 914 uses two scoring thresholds to partition the documents …. documents that have a sentiment score lower than the negative sentiment threshold are placed in the "very negative sentiment" set while documents that have a sentiment score higher than the positive sentiment threshold are placed in the "very positive sentiment" set. Documents falling in the middle range are ignored for purposes of this analysis” noting the  minimum score, middle range and maximum score mapped to a range from the minimum value to the maximum value)
Claims 8, 18 
Blair teaches
wherein the maximum value corresponds to a positive sentiment, and the minimum value corresponds to a negative sentiment.  (Blair col. 15, ln. 12-16 “documents that have a sentiment score lower than the negative sentiment threshold are placed in the "very negative sentiment" set while documents that have a sentiment score higher than the positive sentiment threshold are placed in the "very positive sentiment" set”)
Claims 9, 19 
Blair teaches
processing the filtered text data verbatims using a text analysis engine.  (Blair col. 7, ln. 1-9 “The Textual Review 310 includes the body of text that has been identified as a Review 313 of the Entity 315. In one embodiment, the Textual Review 310 is tokenized to produce a set of tokens and each token is subject to part of speech (POS) tagging to associate parts of speech with the tokens. In some embodiments, the tokens comprising the Textural Review 310 are processed using a variety of natural language processing (NLP) techniques such as stemming, word sense disambiguation and compound recognition”)

Claims 2-5 and 12-15 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Blair in view of Kucukcakar in view of 
Chatterjee et al, US Publication No. 2014/0337257 A1, hereinafter Chatterjee. As per,

Claims 2, 12 
Blair / Kucukcakar do not explicitly teach
receiving test data comprising human-annotated labeled test data from a plurality of subject matter experts related to a service application of the NPS; 
and evaluating the model based on the test data.  
Chatterjee however in the analogous art of sentiment analysis teaches
receiving test data comprising human-annotated labeled test data from a plurality of subject matter experts related to a service application of the NPS; (Chatterjee [0011] “presenting each piece in the document to a group of humans, each human scoring a different attribute associated with an inquiry from the hybrid system”)
and evaluating the model based on the test data.  (Chatterjee [0011] “determining whether the responses from the group of humans for each attribute collectively meet a predetermined threshold; storing an aggregated score if there is a human agreement from the group of humans for a particular attribute; and providing an aggregated score as a feedback to a machine learning system for adaptive adjustment of a model associated with the machine learning system for automatic tagging of unsampled documents”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Blair’s sentiment analysis model and Kucukcakar’s filtering module to include human test data to evaluate the model in view of Chatterjee in an effort to obtain high accuracy of human sentiment measurement from the model (see Chatterjee [0009] & MPEP 2143G).
Claims 3, 13 
Blair / Kucukcakar do not explicitly teach
wherein evaluating the model further comprises: determining an accuracy of the model based on a comparison of an outcome based on the model with an outcome based on the human-based test data.  
Chatterjee however in the analogous art of sentiment analysis teaches
wherein evaluating the model further comprises: determining an accuracy of the model based on a comparison of an outcome based on the model with an outcome based on the human-based test data.  (Chatterjee [0067] “Estimates of score stability allow the ability to determine the level of confidence in a particular piece's score. Humans may or may not agree on how to audit a machine's output (e.g. a sentiment engine)”)
The rationales to modify/combine the teachings of Blair / Kucukcakar with/and the teachings of Chatterjee are presented in the examining of claim 2, 12 and incorporated herein.
Claims 4, 14 
Blair / Kucukcakar do not explicitly teach
retraining the model in response to determining that the accuracy of the model is lower than an accuracy threshold. 
Chatterjee however in the analogous art of sentiment analysis teaches
retraining the model in response to determining that the accuracy of the model is lower than an accuracy threshold.  (Chatterjee [0347]-[0361] “if accuracy is below expected average … collect more training data from other sources … create knowledge bases in the format of old engine input (if bigram/unigram/trigrams are collected) … create training.json file for adaptive engine … submit it to the adaptive engine. Adaptive engine runs and learns new rules”)
The rationales to modify/combine the teachings of Blair / Kucukcakar with/and the teachings of Chatterjee are presented in the examining of claim 2, 12 and incorporated herein.
Claim 5
Blair teaches
receiving a first NPS score and corresponding first text data, the NPS score and the corresponding first text data not being a part of the NPS and not being a part of the text data verbatims; (Blair col. 13, ln. 45-47 “the documents in the training corpus 824 are drawn from popular product review web sites … These sites include textual product reviews that are manually labeled by the review submitters with corresponding numeric or alphabetic scores”)
in response to determining that the accuracy of the model is higher than an accuracy threshold, determining a sentiment of the first text data based on the model and the first NPS score. (Blair col. 15, ln. 8-12 “An embodiment of the module 914 uses two scoring thresholds to partition the documents into a set of documents that express very negative sentiment and a set of documents that express very positive sentiment.”)
Claim 15
Blair teaches
receiving a first NPS score and corresponding first text data; (Blair col. 13, ln. 45-47 “the documents in the training corpus 824 are drawn from popular product review web sites … These sites include textual product reviews that are manually labeled by the review submitters with corresponding numeric or alphabetic scores”)
in response to determining that the accuracy of the model is higher than an accuracy threshold, determining a sentiment of the first text data based on the model and the first NPS score. (Blair col. 15, ln. 8-12 “An embodiment of the module 914 uses two scoring thresholds to partition the documents into a set of documents that express very negative sentiment and a set of documents that express very positive sentiment.”)
the sentiment including a binary indicator, the binary indicator indicating either a positive sentiment for the first text data or a negative sentiment for the first text data.  (Blair col. 15, ln. 12-16 “Thus, documents that have a sentiment score lower than the negative sentiment threshold are placed in the "very negative sentiment" set while documents that have a sentiment score higher than the positive sentiment threshold are  placed in the "very positive sentiment" set.”)

Claim 10 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Blair in view of Kucukcakar in view of
Dhar et al, Sentiment Analysis using Neural Networks: A New Approach 2018, hereinafter Dhar. As per,

Claim 10
Blair / Kucukcakar do not explicitly teach
wherein training the model further comprises: using a convolutional neural network to train the model.  
Dhar however in the analogous art of sentiment analysis teaches
wherein training the model further comprises: using a convolutional neural network to train the model.  (Dhar Abstract “Sentiment analysis can be performed using various techniques including Convolutional Neural Network”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Blair’s sentiment analysis model and Kucukcakar’s filtering module to include using a convolution neural network to train the model in view of Dhar in an effort to obtain better results from the model (see Dhar Abstract & MPEP 2143G).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080249764 A1; Hai et al, Analyzing Sentiments in One Go: A Supervised Joint Topic Modeling Approach, 2017; Sindhu et al, Sentiment Analysis Based Product Rating Using Textual Reviews, 2017.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624